DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by English translation of BROJEK (SK 50512008).
Regarding claim 1, Brojek discloses a method of preparing cryogenic air for use in cryotherapy procedures (abstract, see also fig.4), using liquid nitrogen (claim 1) and gaseous oxygen [0010], characterized in that liquid nitrogen (claim 1 and 2) is fed from a cryogenic nitrogen tank (“The chamber is cooled by refrigerant 42 stored in tank 40. The gas mixture preferably comprises nitrogen and oxygen. Although a single tank is shown in Figure 4, each refrigerant component may be stored separately and mixed in the chamber 52. In this case there will be more than one tank and each will store a different refrigerant component”) via a cryogenic duct (nozzles 56) to a reactor (fig.4; heat exchanger 50), wherein simultaneously a gas containing oxygen in a concentration from 20% to 100% is fed from an oxygen source (“the refrigerant mixture is a liquefied gas and has the same nitrogen and oxygen composition as air, i.e. about 21% oxygen and 79% nitrogen”) to the reactor (fig.4; heat exchanger 50; “Alternatively, the gas mixture may be vaporized into the heat exchanger before being introduced into the chamber”), through a gas duct (44 ), then, in the reactor (heat exchanger 50), the liquid nitrogen is evaporated using the gas (“It is preferred that the low temperature in the cryogen chamber is formed by evaporating cold liquefied nitrogen and cold liquefied oxygen or a mixture of cold liquefied nitrogen and cold liquefied oxygen, for example, cold liquefied air, wherein the gas mixture is a gas mixture suitable for breathing”) and both these components are mixed together, forming a cold breathable mixture (“It is preferred that the low temperature in the cryogen chamber is formed by evaporating cold liquefied nitrogen and cold liquefied oxygen or a mixture of cold liquefied nitrogen and cold liquefied oxygen, for example, cold liquefied air, wherein the gas mixture is a gas mixture suitable for breathing”), cooled to a set temperature of minus 80 °C to minus 160 °C, which is further fed through a cold duct (nozzles 56) terminated with an outlet (the distal end of nozzles 56) to a cryochamber (page 2 under summary of the invention “Evaporation of cold liquefied gases or cold liquefied gas mixtures in a cryogen chamber produces a low temperature in the range of -180 ° C to 0 ° C, preferably -60 ° C to -160 ° C”).
Examiner Note: Since the citation is from translated document, the examiner attempted to put the related texts in quotation to make it easier for the Applicant. 
Regarding claim 2, Brojek discloses the method of preparing cryogenic air according to claim 1 characterized in that the reactor (50) is located directly in the cryochamber (fig.4).

Regarding claim 3, Brojek discloses the method of preparing cryogenic air according to claim 1 characterized in that the cold breathable mixture is fed through the cold duct (nozzles 56) to a feeder (distal end of nozzles 56), wherein the cold breathable mixture passes through outlets (the outlets of nozzle 56) onto the head (“the present invention to provide a method and cryogenic devices aimed at safely treating the entire body of one or more patients.”) and shoulders (“the present invention to provide a method and cryogenic devices aimed at safely treating the entire body of one or more patients.”) of a human located in a cryosauna (chamber 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over English translation of BROJEK (SK 50512008) in view of Donnerhack et al. (US 4,880,003). 
Regarding claim 4-5, Brojek discloses the method of preparing cryogenic air according to claim 1. Nozzles 56 has three branches that allows to spray the mixture at different level of the chamber (fig.4). However, Brojek does not disclose that the lower part of the cryochamber is supplied with the liquid/gaseous nitrogen mixture fed from the cryogenic nitrogen tank via a second line of the cryogenic duct and that the lower part of the cryosauna is supplied with the liquid/gaseous nitrogen mixture fed from the cryogenic nitrogen tank via a second line of the cryogenic duct. 
Donnerhack teaches a cabin for carrying out cryotherapy on the entire body with a cold treatment gas is made open from above. The distance from the upper edge of the cabin walls to the floor can be adjusted to the height of the patient's neck (abstract). The wall 2 forms the upper part of the cabin and can be shifted vertically by sliding it on the wall 1. The direction of this shift is indicated by an arrow 3. The wall 2 also has a door (not shown) for entering the cabin and is, likewise of insulating material. The wall 2 can be shifted by any suitable means, in the simplest case, mechanically, by hand, whereby it can be stopped at various heights. It is shown in figure 2 that allows the mixture to enter at the different level of the cabin by multiple line of duct (fig.2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device of Brojek with adjustable duct as taught by Donnerhack for the purpose of being able to provide the desired treatment for desired height of the patient. 
Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over English translation of BROJEK (SK 50512008) in view of Hill et al. (US 2002/0096174). 
Regarding claim 6, Brojek does not disclose the oxygen source is an oxygen concentrator. 
Hill teaches portable oxygen concentrator system configured be transported by a user. The portable oxygen concentrator system comprises an energy source, an air separation device powered by the energy source and adapted to convert ambient air into concentrated oxygen gas for the user, at least one sensor adapted to sense one or more conditions indicative of the oxygen gas needs of the user, and a control unit interrelated with the air separation device and the at least one sensor to control the air separation device so as to supply an amount of oxygen gas equivalent to the oxygen gas needs of the user based at least in part upon the one or more conditions sensed by the at least one sensor (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device of Brojek with portable oxygen concentrator as taught Hill for the purpose of convenience. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794